EXHIBIT 10.6

SECURITY AGREEMENT
(Subsidiary)

This SECURITY AGREEMENT (as the same may from time to time be amended, restated
or otherwise modified, this "Agreement") is made as of the 22nd day of
September, 2015, jointly and severally, by:

(a) each Domestic Subsidiary (as defined in the Credit Agreement, as hereinafter
defined) that is listed on Exhibit A hereto, and any other Domestic Subsidiary
that hereafter becomes a party hereto (each such Domestic Subsidiary,
collectively, "Pledgors" and, individually, each a "Pledgor"), jointly and
severally, in favor of;

(b) KEYBANK NATIONAL ASSOCIATION, a national banking association ("Lender").

1. Recitals.

S&W Seed Company, a Nevada corporation (together with its successors and assigns
("Borrower"), is entering into that certain Credit and Security Agreement, dated
as of September 22, 2015, with Lender (as the same may from time to time be
amended, restated or otherwise modified, the "Credit Agreement"). Each Pledgor
desires that Lender grant the financial accommodations to Borrower as described
in the Credit Agreement.

The financing of each Pledgor is provided by the Loans and Letters of Credit, as
each term is defined in the Credit Agreement, and each Pledgor deems it to be in
the direct pecuniary and business interests of such Pledgor that Borrower obtain
from Lender the Commitment, as defined in the Credit Agreement, and the Loans
and Letters of Credit provided for in the Credit Agreement.

Each Pledgor understands that Lender is willing to enter into the Credit
Agreement and grant the financial accommodations provided for in the Credit
Agreement only upon certain terms and conditions, one of which is that each
Pledgor grant to Lender a security interest in the Collateral, as hereinafter
defined, of such Pledgor, and this Agreement is being executed and delivered in
consideration of Lender entering into the Credit Agreement and each financial
accommodation granted to Borrower by Lender, and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged.

2. Definitions. Except as specifically defined herein, (a) capitalized terms
used herein that are defined in the Credit Agreement shall have their respective
meanings ascribed to them in the Credit Agreement, and (b) unless otherwise
defined in the Credit Agreement, terms that are defined in the U.C.C. are used
herein as so defined. As used in this Agreement, the following terms shall have
the following meanings:

"Account" means an account, as that term is defined in the U.C.C.

--------------------------------------------------------------------------------



"Account Debtor" means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any guarantor thereof or other accommodation
party therefor.

"Cash Collateral Account" means a commercial Deposit Account designated "cash
collateral account" and maintained by one or more Pledgors with Lender, without
liability by Lender to pay interest thereon, from which account Lender shall
have the exclusive right to withdraw funds until all of the Obligations are paid
in full.

"Cash Security" means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Pledgor
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of
Lender.

"Collateral" means (a) all of each Pledgor's existing and future (i) personal
property; (ii) Accounts, Crops, Investment Property, instruments, contract
rights, chattel paper, documents, supporting obligations, letter-of-credit
rights, Pledged Securities, Pledged Notes (if any), Commercial Tort Claims,
General Intangibles, Inventory and Equipment; (iii) funds now or hereafter on
deposit in the Cash Collateral Account, if any; (iv) Cash Security; and (b)
Proceeds and products of any of the foregoing.

"Commercial Tort Claim" means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 to the Credit Agreement lists all Commercial Tort
Claims of Pledgors in existence as of the Closing Date.)

"Deposit Account" means a deposit account, as that term is defined in the U.C.C.

"Equipment" means equipment, as that term is defined in the U.C.C.

"Event of Default" means an event or condition that constitutes an Event of
Default, as defined in Section 18.1 hereof.

"General Intangibles" means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, Intellectual Property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

"Hedge Agreement" means any Hedge Agreement, as defined in the Credit Agreement,
existing between a Company and Lender (or an affiliate of Lender).

2

--------------------------------------------------------------------------------



"Intellectual Property" means, collectively, all existing and future right,
title and interest in, to and under (a) industrial designs, patents, patent
registrations, patent applications, trademarks, trademark registrations,
trademark applications, service marks, trade names, and copyright registrations
and other intellectual property or registrations, whether federal, state or
foreign, including, but not limited to, those that are registered or pending as
listed on Schedule 6.17 to the Credit Agreement (as such Schedule 6.17 may from
time to time be amended, supplemented or otherwise modified); (b) common law
trademark rights, copyrights, rights in trade dress, publicity, works of
authorship and other unregistered copyrightable material, improvements, and
proprietary and confidential information, including, without limitation,
personal, financial, and other sensitive data, plans, know-how, processes,
formulae, algorithms and inventions; (c) renewals, continuations, extensions,
reissues and divisions of any of the foregoing; (d) rights to sue for past,
present and future infringements or any other commercial tort claims relating to
any of the foregoing; (e) licenses and all income, revenue and royalties with
respect to any licenses, whether registered or unregistered and all other
payments earned under contract rights relating to any of the foregoing; (f) all
intangible intellectual or similar property of such Pledgor connected with and
symbolized by any of the foregoing; (g) goodwill associated with any of the
foregoing; and (h) all payments under insurance, including the returned premium
upon any cancellation of insurance (whether or not Lender is the loss payee
thereof) or any indemnity, warranty or guaranty payable by reason of loss or
damage to or otherwise with respect to any of the foregoing.

"Inventory" means inventory, as that term is defined in the U.C.C.

"Investment Property" means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and/or priority of a security interest in investment
property, and, in such case, investment property shall be defined in accordance
with the law of that jurisdiction as in effect from time to time.

"Obligations" means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Borrower to Lender (or an affiliate of
Lender) pursuant to the Credit Agreement and the other Loan Documents, and
includes the principal of and interest on all Loans, and all obligations of
Borrower or any other Credit Party pursuant to Letters of Credit; (b) each
renewal, extension, consolidation or refinancing of any of the foregoing, in
whole or in part; (c) the commitment and other fees, and any prepayment fees,
payable pursuant to the Credit Agreement or any other Loan Document; (d) all
obligations and liabilities of any Company now existing or hereafter incurred
under, arising out of, or in connection with any Hedge Agreement with Lender (or
an affiliate of Lender); (e) every other liability, now or hereafter owing to
Lender (or any affiliate of Lender) by any Company or a Pledgor, and includes,
without limitation, every liability, whether owing by Borrower or a Pledgor or
by Borrower or Pledgor with one or more others in a several, joint or joint and
several capacity, whether owing absolutely or contingently, whether created by
note, overdraft, guaranty of payment or other contract or by quasi-contract,
tort, statute or other operation of law, whether incurred directly to Lender (or
such affiliate) or acquired by Lender (or such affiliate) by purchase, pledge or
otherwise and whether participated to or from Lender (or such affiliate) in
whole or in part; and (f) all Related Expenses; provided that Obligations of a
Credit Party shall not include Excluded Swap Obligations owing from such Credit
Party.

3

--------------------------------------------------------------------------------



"Pledged Notes" means the promissory notes payable to one or more Pledgors, as
described on Schedule 7.4 to the Credit Agreement, if any, and any additional or
future note that may hereafter from time to time be payable to one or more
Pledgors.

"Pledged Securities" means all of the shares of capital stock or other equity
interest of a Subsidiary of a Pledgor, whether now owned or hereafter acquired
or created, and all proceeds thereof; provided that Pledged Securities shall
exclude (a) shares of capital stock or other equity interests of any Foreign
Subsidiary that is not a first-tier Foreign Subsidiary, and (b) shares of voting
capital stock or other voting equity interests in any first-tier Foreign
Subsidiary in excess of sixty-five percent (65%) of the total outstanding shares
of voting capital stock or other voting equity interest of such first-tier
Foreign Subsidiary. As of the Closing Date, the existing Pledged Securities are
listed on Schedule 2 to the Credit Agreement.

"Proceeds" means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks, and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of Lender to Proceeds specifically set forth herein, or indicated in any
financing statement, shall never constitute an express or implied authorization
on the part of Lender to a Pledgor's sale, exchange, collection, or other
disposition of any or all of the Collateral.

"Securities Account" means a securities account, as that term is defined in the
U.C.C.

"Security Agreement Joinder" means a Security Agreement Joinder, substantially
in the form of the attached Exhibit B, prepared by Lender and executed and
delivered to Lender by a Domestic Subsidiary for the purpose of adding an
additional Pledgor as a party to this Agreement.

"U.C.C." means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.

"U.C.C. Financing Statement" means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time in
the relevant state or states.

3. Grant of Security Interest. In consideration of and as security for the full
and complete payment of all of the Obligations, each Pledgor hereby agrees that
Lender shall at all times have, and hereby grants to Lender (and affiliates
thereof that hold Obligations), a security interest in all of the Collateral of
such Pledgor, including (without limitation) all of such Pledgor's future
Collateral, irrespective of any lack of knowledge by Lender of the creation or
acquisition thereof.

4

--------------------------------------------------------------------------------



4. Representations and Warranties. All representations and warranties made by
Borrower with respect to each Pledgor and contained in the Credit Agreement are
incorporated herein by reference and each Pledgor hereby makes such continuing
representations and warranties on its own behalf. Each Pledgor hereby further
represents and warrants to Lender as follows:

4.1. Such Pledgor is duly organized or formed, as applicable, validly existing
and in good standing (where applicable) under the laws of its state of
incorporation or formation, as applicable, and is duly qualified to do business
in each state in which a failure to so qualify would have a material adverse
effect on such Pledgor.

4.2. Such Pledgor has full power, authority and legal right to pledge the
Collateral of such Pledgor, to execute and deliver this Agreement, and to
perform and observe the provisions hereof. The officers or authorized
representatives, as applicable acting on such Pledgor's behalf have been duly
authorized to execute and deliver this Agreement. This Agreement is valid and
binding upon such Pledgor in accordance with the terms hereof.

4.3. Neither the execution and delivery of this Agreement, nor the performance
and observance of the provisions hereof, by such Pledgor will conflict with, or
constitute a violation or default under, any provision of any applicable law or
of any contract (including, without limitation, such Pledgor's Organizational
Documents) or of any other writing binding upon such Pledgor in any manner.

4.4. Each Pledgor's state of organization or formation, as applicable, is set
forth on Schedule 6.1 to the Credit Agreement. Except as previously disclosed to
Lender in writing, no Pledgor has, during the last five years, changed its name
or conducted business under a trade or assumed name. Each Pledgor's chief
executive office is set forth on Schedule 6.9 to the Credit Agreement. Each
Pledgor has places of business or maintains Collateral at the locations set
forth on Schedule 6.9 to the Credit Agreement.

4.5. At the execution and delivery hereof, except as permitted pursuant to the
Credit Agreement, (a) there is no U.C.C. Financing Statement outstanding
covering the Collateral, or any part thereof; (b) none of the Collateral is
subject to any security interest or Lien of any kind; (c) the Internal Revenue
Service has not alleged the nonpayment or underpayment of any tax by any Pledgor
or threatened to make any assessment in respect thereof; (d) upon execution of
this Agreement and the filing of the U.C.C. Financing Statements in connection
herewith, Lender will have, subject to the Intercreditor Agreement, a valid and
enforceable first security interest in the Collateral (to the extent perfection
can be accomplished by such filing or action) that is the type in which a
security interest may be created under the U.C.C. by the execution of a security
agreement and perfected by the filing of a U.C.C. Financing Statement (other
than Commercial Tort Claims); and (e) no Pledgor has entered into any contract
or agreement that would prohibit Lender from acquiring a security interest,
mortgage or other Lien on, or a collateral assignment of, any of the property or
assets of such Pledgor.

5

--------------------------------------------------------------------------------



4.6. Each Pledged Note constitutes a valid obligation of the maker thereof, and
is enforceable according to its tenor and free from any defense or offset of any
kind. No default has occurred under any Pledged Note. Each Pledged Note is
either unsecured, or, if secured, Pledgor has a valid, duly perfected security
interest in and lien on all of the property that serves to secure its Pledged
Notes. No Pledgor has any obligations to make any further or additional loans or
advances to, or purchases of securities from, any maker with respect to any of
the Pledged Notes of such Pledgor. No Pledged Note of any Pledgor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Pledgor by any Person.

4.7. Each Pledgor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to its Intellectual Property, free and clear of
any liens, charges and encumbrances, including, without limitation, pledges,
assignments, licenses, registered user agreements and covenants by such Pledgor
not to sue third Persons, except as permitted by the Credit Agreement. Each
Pledgor owns all of its Intellectual Property and, whether the same are
registered or unregistered, no such Intellectual Property has been adjudged
invalid or unenforceable. No Pledgor has knowledge of any claim that the use of
any of its Intellectual Property does or may violate the rights of any Person.
Each Pledgor has used, and shall continue to use, for the duration of this
Agreement, proper statutory notice in connection with its use of its
Intellectual Property, except where the failure to do so will not have a
material adverse effect on such Pledgor.

4.8. Each Pledgor has received consideration that is the reasonably equivalent
value of the obligations and liabilities that such Pledgor has incurred to
Lender. No Pledgor is insolvent, as defined in any applicable state or federal
statute, nor will any Pledgor be rendered insolvent by the execution and
delivery of this Agreement to Lender or any other documents executed and
delivered to Lender in connection herewith. No Pledgor has engaged, nor is any
Pledgor about to engage, in any business or transaction for which the assets
retained by it are or will be an unreasonably small amount of capital, taking
into consideration the obligations to Lender incurred hereunder. No Pledgor
intends to, nor does any Pledgor believe that it will, incur debts beyond its
ability to pay such debts as they mature.

4.9. Such Pledgor has reviewed and is familiar with the terms of the Credit
Agreement.

4.10. At the execution and delivery hereof, no Event of Default will exist.

5. Credit Agreement Covenants. All covenants contained in Article V of the
Credit Agreement are incorporated herein by reference and each Pledgor shall be
bound hereunder by the covenants applicable to such Pledgor with the same force
and effect as if such covenants and agreements, as amended from time to time in
accordance with the Credit Agreement, were written herein.

6

--------------------------------------------------------------------------------



6. Corporate Names and Location of Collateral. Without the prior written consent
of Lender, no Pledgor shall (a) change its name, or (b) change its jurisdiction
or form of organization or extend or continue its existence in or to any other
jurisdiction (other than its jurisdiction of organization at the date of this
Agreement). Each Pledgor shall also provide Lender with prior written
notification of (i) any new locations where any of the Inventory or Equipment of
such Pledgor is to be maintained; (ii) the location of any new places of
business or the changing or closing of any of its existing places of business;
and (iii) any change in such Pledgor's chief executive office. In the event of
any of the foregoing or if otherwise deemed appropriate by Lender, Lender is
hereby authorized to file new U.C.C. Financing Statements describing the
Collateral and otherwise in form and substance sufficient for recordation
wherever necessary or appropriate, as determined in Lender's sole discretion, to
perfect or continue perfected the security interest of Lender, in the
Collateral. Pledgors shall pay all filing and recording fees and taxes in
connection with the filing or recordation of such U.C.C. Financing Statements
and shall immediately reimburse Lender therefor if Lender pays the same. Such
amounts not so paid or reimbursed shall be Related Expenses.

7. Notice. Pledgors shall give Lender prompt written notice if any Event of
Default shall occur hereunder or if the Internal Revenue Service shall allege
the nonpayment or underpayment of any tax by any Pledgor or threaten to make any
assessment in respect thereof.

8. Financial Records. Each Pledgor shall (a) maintain at all times true and
complete financial records and books of accounts in accordance with generally
accepted accounting principles consistently applied and, without limiting the
generality of the foregoing, prepare authentic invoices for all of the Accounts
of such Pledgor;

9. Transfers, Liens and Modifications Regarding Collateral. No Pledgor shall,
without Lender's prior written consent, except as specifically permitted under
the Credit Agreement, (a) sell, assign, transfer or otherwise dispose of, or
grant any option with respect to, or create, incur, or permit to exist any
pledge, lien, mortgage, hypothecation, security interest, charge, option or any
other encumbrance with respect to any of such Pledgor's Collateral, or any
interest therein, or Proceeds, except for the lien and security interest
provided for by this Agreement and any security agreement securing only Lender;
or (b) enter into or assent to any amendment, compromise, extension, release or
other modification of any kind of, or substitution for, any of the Accounts of
such Pledgor except in the ordinary course of business of such Pledgor.

10. Collateral. Each Pledgor shall:

(a) at all reasonable times allow Lender by or through any of Lender's officers,
agents, employees, attorneys or accountants to (i) examine, inspect and make
extracts from such Pledgor's books and other records, including, without
limitation, the tax returns of such Pledgor, (ii) arrange for verification of
the Accounts of such Pledgor, under reasonable procedures, directly with Account
Debtors of such Pledgor or by other methods, (iii) examine and inspect the
Inventory and Equipment of such Pledgor, wherever located, and (iv) conduct
appraisals of such Pledgor's Inventory;

(b) promptly furnish to Lender, upon request, (i) additional statements and
information with respect to such Pledgor's Collateral, and all writings and
information relating to or evidencing any of the Accounts of such Pledgor
(including, without limitation, computer printouts or typewritten reports
listing the mailing addresses of all present Account Debtors of such Pledgor),
and (ii) any other writings and information as Lender may request;

7

--------------------------------------------------------------------------------



(c) promptly notify Lender in writing upon the creation of any Accounts of such
Pledgor with respect to which the Account Debtor is the United States of America
or any other Governmental Authority, or any business that is located in a
foreign country;

(d) promptly notify Lender in writing upon the creation by such Pledgor of a
Deposit Account or Securities Account not listed on Schedule 6.19 to the Credit
Agreement, and, prior to or simultaneously with the creation of such Deposit
Account or Securities Account provide for the execution of a Deposit Account
Control Agreement or Securities Account Control Agreement with respect thereto,
if required by Section 5.21(d) of the Credit Agreement;

(e) promptly notify Lender in writing whenever the Equipment or Inventory of a
Pledgor is located at a location of a third party (other than another Company)
that is not listed on Schedule 6.9 to the Credit Agreement and cause to be
executed any Landlord's Waiver, Bailee's Waiver, Processor's Waiver or similar
document or notice that may be required by Lender;

(f) promptly notify Lender in writing of any information that such Pledgor has
or may receive with respect to such Pledgor's Collateral that might reasonably
be determined to materially and adversely affect the value thereof or the rights
of Lender with respect thereto;

(g) maintain such Pledgor's (i) Equipment in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved, (ii) finished goods Inventory in saleable condition,
and (iii) other items of Collateral, taken as an entirety, in such conditions as
is consistent with generally accepted business practices, ordinary wear and tear
excepted;

(h) subject to the provisions of the Intercreditor Agreement, deliver to Lender,
to hold as security for the Obligations, within ten Business Days after the
written request of Lender, all certificated Investment Property owned by such
Pledgor, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Lender, or in the event such Investment Property is in
the possession of a Securities Intermediary or credited to a Securities Account,
execute with the related Securities Intermediary a Securities Account Control
Agreement over such Securities Account in favor of Lender, in form and substance
satisfactory to Lender;

(i) provide to Lender, on a quarterly basis (as necessary or as requested by
Lender), a list of any patents, trademarks or copyrights that have been
federally registered by such Pledgor since the last list so delivered, and, if
required by Lender, and provide for the execution of an appropriate Intellectual
Property Security Agreement with respect thereto; and

(j) upon request of Lender, but subject to the provisions of the Intercreditor
Agreement, promptly take such action and promptly make, execute, and deliver all
such additional and further items, deeds, assurances, instruments and any other
writings as Lender may from time to time deem necessary or appropriate,
including, without limitation, chattel paper, to carry into effect the intention
of this Agreement or so as to completely vest in and ensure to Lender its
respective rights hereunder and in or to the Collateral.

8

--------------------------------------------------------------------------------



Each Pledgor hereby authorizes Lender to file U.C.C. Financing Statements or
other appropriate notices with respect to the Collateral of such Pledgor. If
certificates of title or applications for title are issued or outstanding with
respect to any of the Inventory or Equipment of such Pledgor, such Pledgor
shall, upon request of Lender, (i) execute and deliver to Lender a short form
security agreement, prepared by Lender and in form and substance satisfactory to
Lender, and (ii) deliver such certificate or application to Lender and cause the
interest of Lender to be properly noted thereon. Each Pledgor hereby authorizes
Lender or Lender's designated agent (but without obligation by Lender to do so)
to incur Related Expenses (whether prior to, upon, or subsequent to any Default
or Event of Default), and Pledgors shall promptly repay, reimburse, and
indemnify Lender for any and all Related Expenses. If Pledgors fail to keep and
maintain the Equipment of one or more Pledgors in good operating condition,
ordinary wear and tear excepted, Lender may (but shall not be required to) so
maintain or repair all or any part of such Equipment and the cost thereof shall
be a Related Expense. All Related Expenses are payable to Lender upon demand
therefor; Lender may, at its option, debit Related Expenses directly to any
Deposit Account of a Pledgor located at Lender.

11. Pledgors' Obligations with Respect to Intellectual Property.

11.1. Subject to the provisions of the Intercreditor Agreement, no Pledgor shall
sell or assign its interest in, or, except as permitted in the Credit Agreement,
grant any license or sublicense with respect to, any Intellectual Property of
such Pledgor, without the prior written consent of Lender. Absent such prior
written consent, any attempted sale or license is null and void. No Pledgor
shall use the Intellectual Property of such Pledgor in any manner that would
jeopardize the validity or legal status thereof. Each Pledgor shall comply with
all patent marking requirements as specified in 35 U.S.C. 287. Each Pledgor
shall use commercially reasonable efforts to conform its usage of any trademarks
to standard trademark usage, including, but not limited to, using the trademark
symbols ®, ™, and SM where appropriate.

11.2. Except as excused pursuant to the Credit Agreement or otherwise agreed to
by Lender in writing, each Pledgor shall have the duty to prosecute diligently
any patent, trademark, servicemark or copyright application pending as of the
date of this Agreement or thereafter until this Agreement shall have been
terminated, to file and prosecute opposition and cancellation proceedings and to
do any and all acts that are necessary or desirable to preserve and maintain all
rights in the Intellectual Property of such Pledgor, including, but not limited
to, payment of any maintenance fees. Any expenses incurred in connection with
the Intellectual Property of Pledgors shall be borne by Pledgors. Pledgors shall
not abandon any Intellectual Property, without the prior written consent of
Lender.

9

--------------------------------------------------------------------------------



12. Collections and Receipt of Proceeds by Pledgors.

(a) Prior to exercise by Lender of its rights under this Agreement, both (i) the
lawful collection and enforcement of all of the Accounts of each Pledgor, and
(ii) the lawful receipt and retention by each Pledgor of all Proceeds of all of
the Accounts and Inventory of such Pledgor shall be as the agent of Lender.

(b) Each Pledgor shall establish and maintain, or cooperate with Borrower in
order for Borrower to establish and maintain, the cash management systems
described in Section 7.2 of the Credit Agreement.

(c) At Lender's request each Pledgor shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lock box at a location
acceptable to Lender, to which Lender shall have access for the processing of
such items in accordance with the provisions, terms, and conditions of Lender's
customary lock box agreement.

13. Collections and Receipt of Proceeds by Lender. Lender shall, at all times,
have the right, but not the duty, to collect and enforce any or all of the
Accounts of Pledgors as Lender may deem advisable and, if Lender shall at any
time or times elect to do so in whole or in part, Lender shall not be liable to
any Pledgor except for its own willful misconduct or gross negligence, if any.
Each Pledgor hereby constitutes and appoints Lender, or Lender's designated
agent, as such Pledgor's attorney-in- fact to exercise, at any time, all or any
of the following powers which, being coupled with an interest, shall be
irrevocable until the complete and full payment of all of the Obligations:

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept and
deposit, in the name of Lender or any Pledgor, any and all of such Pledgor's
cash, instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral of such Pledgor. Each Pledgor hereby waives presentment, demand,
notice of dishonor, protest, notice of protest and any and all other similar
notices with respect thereto, regardless of the form of any endorsement thereof.
Lender shall not be bound or obligated to take any action to preserve any rights
therein against prior parties thereto;

(b) to transmit to Account Debtors of such Pledgor, on any or all of the
Accounts of such Pledgor, notice of assignment to Lender thereof and the
security interest of Lender and to request from such Account Debtors at any
time, in the name of Lender or such Pledgor, information concerning the Accounts
of such Pledgor and the amounts owing thereon;

(c) after the occurrence of an Event of Default, to transmit to purchasers of
any or all of the Inventory of each Pledgor, notice of the security interest of
Lender and to request from such purchasers at any time, in the name of Lender or
such Pledgor, information concerning the Inventory of such Pledgor and the
amounts owing thereon by such purchasers;

(d) after the occurrence of an Event of Default, to notify and require Account
Debtors on the Accounts of such Pledgor and purchasers of the Inventory of such
Pledgor to make payment of their indebtedness directly to Lender;

10

--------------------------------------------------------------------------------



(e) after the occurrence of an Event of Default, to enter into or assent to such
amendment, compromise, extension, release or other modification of any kind of,
or substitution for, the Accounts of any Pledgor, or any thereof, as Lender, in
its sole discretion, may deem to be advisable;

(f) after the occurrence of an Event of Default, to enforce the Accounts of any
Pledgor or any thereof, or any other Collateral, by suit or otherwise, to
maintain any such suit or other proceeding in the name of Lender or such
Pledgor, and to withdraw any such suit or other proceeding. Each Pledgor agrees
to lend every assistance requested by Lender in respect of the foregoing, all at
no cost or expense to Lender and including, without limitation, the furnishing
of such witnesses and of such records and other writings as Lender may require
in connection with making legal proof of any Account of such Pledgor. Each
Pledgor agrees to reimburse Lender in full for all court costs and reasonable
attorneys' fees and every other cost, expense or liability, if any, incurred or
paid by Lender in connection with the foregoing, which obligation of Pledgors
shall constitute Obligations, shall be secured by the Collateral and shall bear
interest, until paid, at the Default Rate;

(g) to take or bring, in the name of Lender or such Pledgor, all steps, actions,
suits, or proceedings deemed by Lender necessary or desirable to effect the
receipt, enforcement, and collection of the Collateral; and

(h) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same, into such
Pledgor's Cash Collateral Account or, at the option of Lender, to apply them as
a payment on the Loans or any other Obligations in accordance with the Credit
Agreement.

14. Lender's Authority Under Pledged Notes. For the better protection of Lender
hereunder, each Pledgor has executed (or will execute, with respect to future
Pledged Notes) an appropriate endorsement on (or separate from) each Pledged
Note of such Pledgor and has deposited (or will deposit, with respect to future
Pledged Notes) such Pledged Note with Lender. Each Pledgor irrevocably
authorizes and empowers Lender to (a) ask for, demand, collect and receive all
payments of principal of and interest on the Pledged Notes of such Pledgor; (b)
compromise and settle any dispute arising in respect of the foregoing; (c)
execute and deliver vouchers, receipts and acquittances in full discharge of the
foregoing; (d) exercise, in Lender's discretion, any right, power or privilege
granted to the holder of any Pledged Note of such Pledgor by the provisions
thereof including, without limitation, the right to demand security or to waive
any default thereunder; (e) endorse such Pledgor's name to each check or other
writing received by Lender as a payment or other proceeds of or otherwise in
connection with any Pledged Note of such Pledgor; (f) enforce delivery and
payment of the principal and/or interest on the Pledged Notes of such Pledgor,
in each case by suit or otherwise as Lender may desire; and (g) enforce the
security, if any, for the Pledged Notes of such Pledgor by instituting
foreclosure proceedings, by conducting public or other sales or otherwise, and
to take all other steps as Lender, in its discretion, may deem advisable in
connection with the forgoing; provided, however, that nothing contained or
implied herein or elsewhere shall obligate Lender to institute any action, suit
or proceeding or to make or do any other act or thing contemplated by this
Section 14 or prohibit Lender from settling, withdrawing or dismissing any
action, suit or proceeding or require Lender to preserve any other right of any
kind in respect of the Pledged Notes and the security, if any, therefor.

11

--------------------------------------------------------------------------------



15. Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim, such Pledgor shall promptly notify Lender thereof in a
writing signed by such Pledgor, that sets forth the details thereof and grants
to Lender a Lien thereon and on the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be prepared by and in form and substance
reasonably satisfactory to Lender.

16. Use of Inventory and Equipment. Until the exercise by Lender of its rights
under this Agreement, each Pledgor may (a) retain possession of and use the
Inventory and Equipment of such Pledgor in any lawful manner not inconsistent
with this Agreement or with the terms, conditions, or provisions of any policy
of insurance thereon; (b) sell or lease its Inventory in the ordinary course of
business; and (c) use and consume raw materials or supplies, the use and
consumption of which are necessary in order to carry on such Pledgor's business.

17. Authorization and Appointments.

(a) Each Pledgor hereby irrevocably authorizes and appoints Borrower to take all
such actions, and exercise all such powers, as are granted to, or contemplated
to be taken by, the Borrower pursuant to the Credit Agreement.

(b) Each Pledgor hereby agrees to, and hereby ratifies, all authorizations and
appointments granted by such Pledgor to Lender, or contemplated to be given to
Lender by such Pledgor, under the terms of the Credit Agreement.

(c) Each Pledgor authorizes Borrower to establish and maintain, on behalf of
such Pledgor, until the payment in full of the Obligations and the termination
of the Credit Agreement, the cash management systems described in Section 7.2 of
the Credit Agreement.

18. Events of Default and Remedies.

18.1. The occurrence of an Event of Default, as defined in the Credit Agreement,
shall constitute an Event of Default.

18.2. Lender shall at all times have the rights and remedies of a secured party
under the U.C.C. as in effect from time to time, in addition to the rights and
remedies of a secured party provided elsewhere within this Agreement, any Note
or any other Loan Document, or otherwise provided in law or equity. Upon the
occurrence of an Event of Default and at all times thereafter, Lender may
require each Pledgor to assemble such Pledgor's Collateral, which each Pledgor
agrees to do, and make it available to Lender at a reasonably convenient place
to be designated by Lender. Lender may, with or without notice to or demand upon
any Pledgor and with or without the aid of legal process, make use of such force
as may be necessary to enter any premises where the Collateral, or any part
thereof, may be found and to take possession thereof (including anything found
in or on the Collateral that is not specifically described in this Agreement,
each of which findings shall be considered to be an accession to and a part of
the Collateral) and for that purpose may pursue the Collateral wherever the same
may be found, without liability for trespass or damage caused thereby to any
Pledgor. After any delivery or

12

--------------------------------------------------------------------------------



taking of possession of the Collateral, or any thereof, pursuant to this
Agreement, then, with or without resort to any Pledgor or any other Person or
property, all of which each Pledgor hereby waives, and upon such terms and in
such manner as Lender may deem advisable, Lender, in its sole discretion, may
sell, assign, transfer and deliver any of the Collateral at any time, or from
time to time. No prior notice need be given to any Pledgor or to any other
Person in the case of any sale of Collateral that Lender determines to be
perishable or to be declining speedily in value or that is customarily sold in
any recognized market, but in any other case Lender shall give Pledgors no fewer
than ten days prior notice of either the time and place of any public sale of
the Collateral or of the time after which any private sale or other intended
disposition thereof is to be made. Each Pledgor waives advertisement of any such
sale and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
Lender may purchase the Collateral, or any part thereof, free from any right of
redemption, all of which rights each Pledgor hereby waives and releases. After
deducting all Related Expenses, and after paying all claims, if any, secured by
liens having precedence over this Agreement, Lender may apply the net proceeds
of each such sale to or toward the payment of the Obligations, whether or not
then due, in such order and by such division as Lender, in its sole discretion,
may deem advisable. Any excess, to the extent permitted by law, shall be paid to
Pledgors, and the obligors on the Obligations shall remain liable for any
deficiency. In addition, Lender shall at all times have the right, pursuant to
the Credit Agreement, to obtain new appraisals of each Pledgor or the
Collateral, the cost of which shall be paid by Pledgors.

19. Maximum Liability of Each Pledgor and Rights of Contribution. It is the
desire and intent of each Pledgor, Lender that this Agreement shall be enforced
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If and to the extent that the
obligations of any Pledgor under this Agreement would, in the absence of this
sentence, be adjudicated to be invalid or unenforceable because of any
applicable state or federal law relating to fraudulent conveyances or transfers,
then anything in this Agreement or any other Loan Document to the contrary
notwithstanding, in no event shall the amount of the Obligations secured by this
Agreement by any Pledgor exceed the maximum amount that (after giving effect to
the incurring of the obligations hereunder and to any rights to contribution of
such Pledgor from other affiliates of Borrower) would not render the rights to
payment of Lender hereunder void, voidable or avoidable under any applicable
fraudulent transfer law. Pledgors hereby agree as among themselves that, in
connection with the payments made hereunder, each Pledgor shall have a right of
contribution from each other Credit Party in accordance with applicable law.
Such contribution rights shall be waived until such time as the Obligations have
been irrevocably paid in full, and no Pledgor shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full.

20. Notices. All notices, requests, demands and other communications provided
for hereunder shall be in writing and, if to a Pledgor, mailed or delivered to
it, addressed to it at the address specified on the signature page of this
Agreement, if to Lender, mailed or delivered to it, addressed to the address of
Lender specified on the signature pages of the Credit Agreement, or, as to each
party, at such other address as shall be designated by such party in a written
notice to each of the other parties. All notices, statements, requests, demands
and other communications provided for hereunder shall be deemed to be given or
made when delivered (if received during normal business hours on a Business Day,
such Business Day, otherwise the following Business

13

--------------------------------------------------------------------------------



Day), or two Business Days after being deposited in the mails with postage
prepaid by registered or certified mail, addressed as aforesaid, or sent by
facsimile or electronic communication, in each case of facsimile or electronic
communication with telephonic confirmation of receipt. All notices pursuant to
any of the provisions hereof shall not be effective until received.

21. No Waiver or Course of Dealing. No course of dealing between any Pledgor and
Lender, nor any failure to exercise, nor any delay in exercising, on the part of
Lender, any right, power or privilege hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

22. Remedies Cumulative. Each right, power or privilege specified or referred to
in this Agreement is in addition to any other rights, powers and privileges that
Lender may have or acquire by operation of law, by other contract or otherwise.
Each right, power or privilege may be exercised by Lender either independently
or concurrently with other rights, powers and privileges and as often and in
such order as Lender may deem expedient. All of the rights and remedies of
Lender with respect to the Collateral, whether established hereby or by the Loan
Documents, or by any other agreements or by law shall be cumulative and may be
executed singularly or concurrently.

23. Severability. The provisions of this Agreement are severable, and, if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

24. Modifications. This Agreement may be amended or modified only by a writing
signed by Pledgors and Lender. No waiver or consent granted by Lender in respect
of this Agreement shall be binding upon Lender unless specifically granted in
writing, which writing shall be strictly construed.

25. Assignment and Successors. This Agreement shall not be assigned by any
Pledgor without the prior written consent of Lender. This Agreement shall be
binding upon each Pledgor and its successors and permitted assigns and shall
inure to the benefit of and be enforceable and exercisable by Lender and its
successors and assigns. Any attempted assignment or transfer without the prior
written consent of Lender shall be null and void.

26. Entire Agreement. This Agreement integrates all of the terms and conditions
with respect to the Collateral and supersedes all oral representations and
negotiations and prior writings, if any, with respect to the subject matter
hereof.

27. Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile or
electronic signature, which, when so executed and delivered, shall be deemed to
be an original.

14

--------------------------------------------------------------------------------



28. Additional Pledgors. Additional Domestic Subsidiaries may become a party to
this Agreement by the execution of a Security Agreement Joinder and delivery of
such other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel, as required by Section 5.20 of the Credit
Agreement. At the option of Lender, a Domestic Subsidiary may also grant to
Lender a security interest in the assets of such Domestic Subsidiary to secure
the Obligations pursuant to a separate Security Agreement executed by such
Domestic Subsidiary.

29. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of each Pledgor, Lender hereunder shall be
governed by and construed in accordance with Ohio law, without regard to
principles of conflicts of laws that would result in the application of the law
of any other state. Each Pledgor hereby irrevocably submits to the non-exclusive
jurisdiction of any Ohio state or federal court sitting in Cleveland, Ohio, over
any action or proceeding arising out of or relating to this Agreement, any Loan
Document or any Related Writing, and each Pledgor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such Ohio state or federal court. Each Pledgor hereby irrevocably waives, to
the fullest extent permitted by law, any objection it may now or hereafter have
to the laying of venue in any such action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Each Pledgor agrees that a final, nonappealable
judgment in any such action or proceeding in any state or federal court in the
State of Ohio shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

[Remainder of page intentionally left blank.]

11903537.3

 

 

15

--------------------------------------------------------------------------------



JURY TRIAL WAIVER. EACH PLEDGOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, AMONG PLEDGORS, BORROWER, LENDER, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement as of the date first set forth above.

Address: 7108 N. Fresno St. Suite 380
Fresno, California 93720
Attention: Manager

SEED HOLDING, LLC

By: /s/ Mark S. Grewal
Mark S. Grewal
Manager

 

Address: 7108 N. Fresno St. Suite 380
Fresno, California 93720
Attention: Manager

STEVIA CALIFORNIA, LLC

By: /s/ Mark S. Grewal
Mark S. Grewal
Manager

   

 

 

 

Signature Page to
Security Agreement

--------------------------------------------------------------------------------



EXHIBIT A

PLEDGORS

Seed Holding, LLC, a Nevada limited liability company
Stevia California, LLC, a California limited liability company

 

 

 

 

 

 

 

E-1

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF
SECURITY AGREEMENT JOINDER



This SECURITY AGREEMENT JOINDER (as the same may from time to time be amended,
restated, supplemented or otherwise modified, this "Agreement"), is made as of
the [__] day of [______, _____] by [______________________], a [___________]
[___________] ("New Pledgor"), in favor of KEYBANK NATIONAL ASSOCIATION, a
national banking association ("Lender").



WHEREAS, S&W Seed Company, a Nevada corporation (together with its successors
and assigns, "Borrower"), entered into that certain Credit and Security
Agreement, dated as of September [__], 2015, with Lender (as the same may from
time to time be amended, restated or otherwise modified, the "Credit
Agreement");

WHEREAS, in connection with the Credit Agreement, certain of Borrower's
subsidiaries (such subsidiaries, collectively, "Pledgors" and, individually,
each a "Pledgor") entered into that certain Security Agreement, dated as of
September [__], 2015 (as the same may from time to time be amended, restated or
otherwise modified, the "Security Agreement"), pursuant to which Pledgors
granted to Lender a security interest in and pledge of certain of their assets;

WHEREAS, New Pledgor, a subsidiary of Borrower, deems it to be in the direct
pecuniary and business interests of New Pledgor that Borrower continue to obtain
from Lender the financial accommodations provided for in the Credit Agreement;

WHEREAS, New Pledgor understands that Lender is willing to continue grant such
financial accommodations only upon certain terms and conditions, one of which is
that New Pledgor grant to Lender a security interest in and a collateral
assignment of New Pledgor's Collateral, as defined in the Security Agreement,
and this Agreement is being executed and delivered in consideration of each
financial accommodation granted to Borrower by Lender, and for other valuable
consideration;

WHEREAS, pursuant to Section 5.20 of the Credit Agreement and Section 28 of the
Security Agreement, New Pledgor has agreed that, effective on [_______], [____]
(the "Joinder Effective Date"), New Pledgor shall become a party to the Security
Agreement and shall become a "Pledgor" thereunder; and

WHEREAS, except as specifically defined herein, capitalized terms used herein
that are defined in the Security Agreement shall have their respective meanings
ascribed to them in the Security Agreement;

NOW, THEREFORE, in consideration of the benefits accruing to New Pledgor, the
receipt and sufficiency of which are hereby acknowledged, New Pledgor hereby
makes the following representations and warranties to Lender, covenants to
Lender, and agrees with Lender as follows:

E-2

--------------------------------------------------------------------------------



Section 1. Assumption and Joinder. On and after the Joinder Effective Date:

(a) New Pledgor hereby irrevocably and unconditionally assumes, agrees to be
liable for, and agrees to perform and observe, each and every one of the
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities of a "Pledgor" under the Security Agreement
and all of the other Loan Documents (as defined in the Credit Agreement)
applicable to it as a Pledgor under the Security Agreement;

(b) New Pledgor shall become bound by all representations, warranties,
covenants, provisions and conditions of the Security Agreement and each other
Loan Document applicable to it as a Pledgor under the Security Agreement, as if
New Pledgor had been the original party making such representations, warranties
and covenants; and

(c) all references to the term "Pledgor" in the Security Agreement or in any
other Loan Document, or in any document or instrument executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be a reference to, and shall include, New Pledgor.

Section 2. Grant of Security Interests. In consideration of and as security for
the full and complete payment, and performance when due, of all of the
Obligations, New Pledgor hereby grants to Lender a security interest in all of
New Pledgor's Collateral.

Section 3. Representations and Warranties of New Pledgor. New Pledgor hereby
represents and warrants to Lender that:

(a) New Pledgor has the requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder and under the Security
Agreement and any other Loan Document to which it is a party. The execution,
delivery and performance of this Agreement by New Pledgor and the performance of
its obligations under this Agreement, the Security Agreement, and any other Loan
Document have been duly authorized by the governing body of New Pledgor and no
other corporate proceedings on the part of New Pledgor are necessary to
authorize the execution, delivery or performance of this Agreement, the
transactions contemplated hereby or the performance of its obligations under
this Agreement, the Security Agreement or any other Loan Document. This
Agreement has been duly executed and delivered by New Pledgor. This Agreement,
the Security Agreement and each Loan Document constitutes the legal, valid and
binding obligation of New Pledgor enforceable against it in accordance with its
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally and by general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity.

E-3

--------------------------------------------------------------------------------



(b) Attached hereto as Exhibit A are supplemental schedules to the Credit
Agreement, which schedules set forth the information required by the Credit
Agreement with respect to New Pledgor.

(c) Each of the representations and warranties set forth in the Security
Agreement are true and correct in all material respects on as and as of the date
hereof as such representations and warranties apply to New Pledgor (except to
the extent that any such representations and warranties expressly relate to an
earlier date) with the same force and effect as if made on the date hereof.

Section 4. Further Assurances. At any time and from time to time, upon Lender's
request and at the sole expense of New Pledgor, New Pledgor will promptly and
duly execute and deliver to Lender any and all further instruments and documents
and take such further action as Lender reasonably deems necessary or appropriate
to effect the purposes of this Agreement.

Section 5. Notice. All notices, requests, demands and other communications to
New Pledgor provided for under the Security Agreement and any other Loan
Document shall be addressed to New Pledgor at the address specified on the
signature page of this Agreement, or at such other address as shall be
designated by New Pledgor in a written notice to Lender.

Section 6. Binding Nature of Agreement. All provisions of the Security Agreement
and the other Loan Documents shall remain in full force and effect and be
unaffected hereby. This Agreement is a Related Writing as defined in the Credit
Agreement. This Agreement shall be binding upon New Pledgor and shall inure to
the benefit of Lender and its successors and assigns.

Section 7. Miscellaneous. This Agreement may be executed by facsimile or other
electronic signature, that, when so executed and delivered, shall be deemed to
be an original.

Section 8. Governing Law. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page left intentionally blank]

 

 

E-4

--------------------------------------------------------------------------------



JURY TRIAL WAIVER. NEW PLEDGOR HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG NEW PLEDGOR, BORROWER AND LENDER, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER NOTE OR
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement Joinder as of the date first written above.

Address: _________________________________
                _________________________________
                Attention: ____________________

[NEW PLEDGOR]

By: _________________________________
Name: ______________________________
Title: ___________________________________

 

 

E-5

--------------------------------------------------------------------------------



EXHIBIT A

SUPPLEMENTAL SCHEDULES TO THE CREDIT AGREEMENT

 

 

 

 

E-6

--------------------------------------------------------------------------------

 